                            Case 1:21-cr-10118-IT
2-6   5HYLVHG86'&0$               Document 1-2 Filed 04/15/21 Page 1 of 2
Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts

Place of Offense:                         Category No.          II                      Investigating Agency        DEA

City      Boston                                   Related Case Information:

County       Suffolk                                6XSHUVHGLQJ,QG,QI                              &DVH1R
                                                    6DPH'HIHQGDQW                                 1HZ'HIHQGDQW
                                                    0DJLVWUDWH-XGJH&DVH1XPEHU                  20-MJ-6000-MPK
                                                    6HDUFK:DUUDQW&DVH1XPEHU
                                                    55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Rafael Torres                                              -XYHQLOH                 G <HV G
                                                                                                                   ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH California
                      1980
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB                       Hispanic
                                                                            5DFHBBBBBBBBBBB                        American
                                                                                                       1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                               $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Leah Foley                                                  %DU1XPEHULIDSSOLFDEOH

Interpreter:            ✔
                        G <HV          G 1R                    /LVWODQJXDJHDQGRUGLDOHFW           Spanish

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                 G <HV      1R

Matter to be SEALED:                ✔
                                    G <HV           G      1R

           ✔
          G:DUUDQW5HTXHVWHG                         G5HJXODU3URFHVV                        G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                        LQ                                    
G $OUHDG\LQ6WDWH&XVWRG\DW                                         G6HUYLQJ6HQWHQFH        G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                      RQ

Charging Document:                     G&RPSODLQW                G,QIRUPDWLRQ                   ✔
                                                                                                        G,QGLFWPHQW
                                                                                                                       2
Total # of Counts:                     G3HWW\                   G0LVGHPHDQRU                   ✔
                                                                                                        G)HORQ\

                                           &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     04/15/2021                        6LJQDWXUHRI$86$
                           Case 1:21-cr-10118-IT Document 1-2 Filed 04/15/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Rafael Torres

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                Count Numbers
                                                        Conspiracy to possess with intent to distribute and to
6HW     21 USC 846                                    distribute fentanyl and cocaine                          1


6HW     18 USC 1956(h)                                Conspiracy to launder money


          21 U.S.C. § 853                               Forfeiture Allegation
6HW


6HW     18 U.S.C. § 982(a)(1)                         Forfeiture Allegation


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
